Title: To Alexander Hamilton from Pierre Charles L’Enfant, 8 April 1791
From: L’Enfant, Pierre Charles
To: Hamilton, Alexander


George town [Federal District] April 8th 1791
It was my wish long before to gave you some Information about the particular local Intended for the seat of the federal City & I regreted much the Impossibility of seasing upon a moment, having had no leasure one since my arrival at this place where I have been constantly engaged in the most fatiguing work which I ever had to perform—that of surveying at so improper season of the year.
But now when you may probably have heard that I am finally charged with deliniating a plan for the City I feel a sort of embarassement how to speak to you as advantageously as I realy think of the situation determined upon. For as there is no doubt I must feel heighly interested in the succes of the undertaking, I become apprehensive of being charg with partiality when I assure you that no position in all america can be more suceptible of grand improvement, more capable of promoting the rapide Increases of a city nor Better situated to secure an Infinity of advantages to gouvernement as is that between the Eastern branch of the potowmack and George town—particularly since the cession just now made of all the territory comprehended between these tow points will allow the city to be plan on a surface of above six thousand acres of a most valuable land besides the adition of George town itself whose nature will before-long be suppressed and its whole district become a part of the cession in Increasing the mean of securing a revenu which must become very considerable and Incompatably more so that what might have been expected or even demanded of any of the States in competition with this. For I belive no cession would ever have been obtained from them to such an extant, it could at least not have been so valuable ones nor so readily made as has been the case here.
Tow parties of speculators first had rised thier expectations to that degree of extravagance which opposition and a self persuasion of each possessing the most of local advantages could not fail stimulating. They offered tow differents lots the one next to George town & the other contigous to the Eastern Branch both of which were much confined in thier limits as well as disadvantageous as to the terms stipulated and it remained when I arrived at this place to determine which of those tow differents position was the best, and most likely the scale was ready to draw on that side the less desirable but on the which of course the terms appeared to be the most generous.
How far I have contributed to over set that plotting business it would not do for me to tell, besides I am not wholy satisfied weather I would be tanked for by the people amongst whom you live. In Fact it was not my business; I was only to follow the direction given me to survey both those tow differents tracts of territory offered & I acknowlege I started from the line assigned to me but could not help when contemplating the whole local Feeling some concerned at seeing the advantages which it offered likely to be trample upon from a necessity of securing the Establishments by begoning it no matter were.
Niether of the tow offer singly taken appeared to me of a sufficient extant to enswer the grand object in view and how ever I might chance being charge has I have been in a more northern latitude of doing more than I am bid to do, I vantured the chance and gave imagination its full Scope in invading all the propriety of all, on a supposed more extansive location in which I comprehended the tow situations in competition and carring on my scheme further in extanding my ideas so as to lead the way to future and progressive improvement, I vantured some remarks thereon the which I submitted to the President on his arrival at this place and was fortunate enough to see meet with his approbation.
In pursuence of this new plan none of the tow offers made could be acceptable; nay more, the extant of the territory of the tow taken together appeared too contracted and the President resolving rather to delay than to part from the determination which he now had taken of securing what ever extant of territory may be wanting every one soon yielded to termes in fact, both just & equally advantageous to Individuals and the best calculated to secure to the publick a sufficiency of means to push on with vigour and succes the rasing of the Intended city.
I need not assure you I shall do my best to contribut to this for besides what honor may reflect on me from the endeavour, I have to answer the confidence with which the President has been pleased to rest upon me, in directing I should delinate a grand and general plan for the local distribution of the city the which I have engaged to have got ready by the time when he return from his southern tour, in about the 20 of jun next, at which time the lotts are to be laid out upon the ground agreable to the Scheme he shall have approved of & to be left at the choice of the advanturer in the purchase.
There is already a great competition of application made relative to the sale of these lots which can leave no doubt but they will be disposed off at a greater valu than has been rated. Indeed I would wish every unbeliver to be persuaded and this for thier own sake, for every thing will soon be here in a train as must overhelm all oposition—and I am sincerely of opinion that if the opposers to the measure would, in extanding thier considerations above the petit local of States Interest, view the matter in a proper light and honestly valu the merite of the position about to be deliniated in a city, they would agree with me that it is a most elligible one for to fix upon the capital of this extansive empire. And admitting that in the orrigine it was not a matter of choice but a result of party spirit and in a great measure of a collutation of local view it must be own that it is one of the most glaring Instances amongst the few when petit motives has prompted a grand Interest. And I dare assert that nothing could be more promoting of a general good as would a readily acquiessance on the part of the Eastern people manifested by Engaging of interest in the advancement of this business, in becoming at this early periode proprietor in this federal district were an acquisiton of lots or of ground undeliniated as such must in the end prove of infinit advantage to the purchasser. I earnestly wish all whom the eastern states can spare may come this way and belive it would answer as good a purpose as that of thier emigrating to the west; it would deface that line of markation which will ever apose the south against the east for when objects are seen at a distance the Ideas we form of them is hapt to mislead us in to false conclusion and we fancy monstrous that object which from a nearer view would charm us with a well combination of formes and proportions—hence arrises a natural tho’ unwarrantable prejudice of nation against nation, of state against state & so down to Individuals who often mistrust one another for want of being sufficiently acquainted with each other as I may vanture to say is the case with most of the people on this continant who are oppose to every thing they do not understand and for want of being made sensible of the benefice that may result to them from this or that measure withstand in opposition to thier one Interest.
I hope & beg your Indulgence for this long epistle which I will be happy if it is only intelligible as to direct your attention on the most important point. I veiw perhaps differently from many but I may say I consider thing as one whom nothing can Influence in favour of any particular state—& a federal men, while I stand as I do here upon my ground I may say without treason against any of them what I belive would be the Interest of all of them.
If I had not already intruded to long upon your patiance I should here tank you for the good disposition the president has manifested towards me but you do me I prom⟨ise⟩ that justice to rest assured I love to retrace to you what ever ⟨fate⟩ I wish to befal on me and therefore shall not weary you with usless acknowlegements for the prospect I have here, unless some under miner politick will come again to over sat the phyramide on the submit of which I rest my hope.
I have the Honor to be with respect sir   your most humble   most obedent servant
P.C. L’Enfant
allexander Amilton Secretary to the treasury
As I believe the baron most be now near you I beg the favour of you to remember me to him & beg he will excuse my not writing for I realy have not that leasure at this moment. If will not stand upon Etiquette & let me heard from him I should be very happy.
